CHRISTIAN, J.
The offense is theft of cattle; the punishment confinement in the penitentiary for 3 years.
No bills of exception are brought forward. The motion for new trial was overruled on *237December 8, 1928, and notice of appeal given on the same date. The statement of facts was filed March 25, 1929, which was more than 90 days from the date that notice of appeal was given. Under the provisions of article 760, C. C. P., we are not authorized to consider the statement of facts. Crowder et al. v. State (Tex. Cr. App.) 9 S.W.(2d) 1042.
No question being presented fpr review, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.